Citation Nr: 0732482	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-41 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
diabetes mellitus, type I.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO decision that 
denied the benefits sought on appeal.  

In a November 2005 Statement of the Case (SOC), the RO 
reopened the veteran's claim for service connection for 
diabetes mellitus, type I, and denied the claim on the 
merits.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  The following 
decision addresses this question.

In September 2007, a video hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  By a RO decision dated in April 1969, the veteran's claim 
of service connection for diabetes mellitus, type I was 
denied on the basis that his service medical records are 
entirely negative regarding treatment or findings relating to 
diabetes; the veteran was informed of the adverse decision 
and of his appellate rights in a July 8, 1969, letter; he did 
not timely appeal. 

2.  Evidence received since the April 1969 RO decision is 
neither new nor material, and does not raise a reasonable 
possibility of substantiating the claim. 





CONCLUSIONS OF LAW

1.  The April 1969 rating decision denying the claim of 
service connection for diabetes mellitus, type I is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been submitted for the 
claim of service connection for diabetes mellitus, type I; 
the claim is not reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for diabetes 
mellitus, type I, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The VCAA letter issued in September 2004 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  This letter provided the veteran with 
notice of the elements for service connection.  In addition, 
the September 2004 letter informed the veteran that new and 
material evidence was needed to substantiate the claim and 
described what would constitute such new and material 
evidence.  The September 2004 letter specifically directed 
the veteran to submit any new and material evidence relating 
to the fact that his service medical records are completely 
absent for any diagnosis or treatment of diabetes.  This 
letter was fully compliant with the requirements set forth in 
Kent v. Nicholson.  See Kent, supra.  Finally, the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  Thereafter, the 
veteran was afforded a subsequent adjudication in the 
February 2005 RO decision and the November 2005 Statement of 
the Case.  

Since the Board has concluded that the preponderance of the 
evidence is against the application to reopen the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA and private medical records are in the file.  All 
records identified by the veteran as relating to this claim 
have been obtained, to the extent possible.  The Board notes 
that the veteran indicated at his September 2007 hearing that 
certain service medical relating to testing he underwent in 
Saigon during service were not associated with the claims 
file.  However, the Board concludes that there is no 
indication that the service medical records are incomplete.  
Exhaustive efforts were made to locate all service medical 
records, to include a request sent to the National Personnel 
Records Center, which resulted in a negative response in 
November 2004.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an examination is not required.  However, the Board 
would like to note that the veteran underwent a VA 
examination in October 2004.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. Certain diseases, 
to include diabetes mellitus, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. §3.303(b) (2007).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d) (2007).

If a veteran was exposed to a herbicide agent during active 
service, Type II diabetes mellitus shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2006).  (It is noted that the veteran's diabetes 
mellitus has been characterized as Type I; as such, the 
regulatory provisions regarding herbicide exposure are not 
for application as they relate to Type II diabetes mellitus.)

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, type I.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been submitted.  

In April 1969, the RO denied the veteran's claim for service 
connection for diabetes mellitus, type I.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2007).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2007).  The veteran was 
notified of the rating decision via a July 8, 1969, letter, 
including notice of his appellate rights.  He did not file a 
timely appeal.  Therefore, the April 1969 RO decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the April 1969 denial was a lack of evidence 
indicating a diagnosis or treatment of diabetes in his 
service medical records.  Specifically, the veteran's service 
medical records do not show any evidence of diabetes and 
urinalysis taken during active duty was regularly normal.  
Post-service evidence reveals that he was first diagnosed as 
having diabetes mellitus in November 1968, more than one year 
after service discharge.  His diabetes mellitus has been 
characterized as of the Type I variety.  

The new evidence the veteran has submitted since this denial 
consists of private medical records from several physicians 
from January 1976 to September 2004, an October 2004 VA 
examination report, an April 1969 notice of discharge from 
the United States Army Reserve, and statements and testimony 
given by the veteran.

The private medical records submitted document the treatment 
of the veteran's diabetes mellitus, type I.  However, there 
is no indication in these records that the veteran's diabetes 
mellitus, type I was treated or diagnosed during service or 
within one year of service separation.  Therefore, no 
reasonable possibility of substantiating the claim has been 
shown and these records will not be considered new and 
material for the purpose of reopening this claim.

With regard to the October 2004 VA examination report, the 
examiner reviewed the claims file and examined the veteran.  
She noted that the veteran had a current diagnosis of 
diabetes mellitus, type I.  This examination report, however, 
contains no opinion linking the veteran's diabetes mellitus, 
type I to service.  Therefore, the October 2004 VA 
examination report does not raise a reasonable possibility of 
substantiating the claim and will not be considered new and 
material for the purpose of reopening this claim.  

With regard to the April 1969 notice of discharge from the 
United States Army Reserve, the Board acknowledges that the 
veteran was deemed medically unfit for retention.  However, 
as this notice gives no indication of treatment or diagnosis 
of diabetes mellitus, type I during service or within one 
year of such, it will not be considered new and material for 
the purpose of reopening this claim.

Finally, the Board acknowledges the veteran's statements 
asserting that he had diabetes mellitus, type I prior to his 
November 1968 diagnosis and that he was sent for testing in 
June or July of 1967 for symptoms related to diabetes 
mellitus, type I.  See hearing transcript, September 2007.  
However, the Board finds that these statements are 
duplicative of evidence previously submitted, as the veteran 
has repeatedly made such contentions in prior statements.  
See Claim, January 1969.  Therefore, this evidence cannot be 
considered new in that it essentially duplicates evidence 
that has already been considered by the RO.  Moreover, these 
statements speak to matters beyond his competence as a 
layperson.  The veteran is competent to give evidence about 
what he experienced or observed; for example, he is competent 
to report that he recalls seeking medical treatment.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layperson, however, he is not competent to diagnose any 
medical disorder or render an opinion as to the nature and 
progression of his diabetes mellitus, type I because he does 
not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, the veteran's statements are not 
deemed to be "new and material evidence" as they are 
cumulative and redundant, and the claim cannot be reopened on 
that basis.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  It is also noted that the service medical 
records on file do indeed include reports of urinalysis 
performed in 1967, and all were noted as negative for any 
abnormalities. 

Likewise, while it is argued that medical literature provided 
by the veteran is supportive of the claim for service 
connection, the Board finds that such generic texts, which do 
not address the facts in this particular veteran's own case, 
and with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, such medical literature does not raise a 
reasonable possibility of substantiating the claim.  

In addition, the Board would like to acknowledge the 
veteran's complaint that diabetes mellitus, type I is often 
more severe than diabetes mellitus, type II.  See Notice of 
Disagreement, March 2005.  The dispositive matter in this 
case, however, is whether new and material evidence has been 
presented to reopen the claim by showing that diabetes 
developed in service or within one year of separation.  At 
this juncture, the severity of the condition is not for 
consideration.

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no new and material evidence 
has been received sufficient to reopen his claim.  Until the 
veteran meets her threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received regarding 
the claim of service connection for diabetes mellitus, type 
I, the veteran's claim is not reopened, and the appeal is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


